Citation Nr: 0829222	
Decision Date: 08/27/08    Archive Date: 09/04/08

DOCKET NO.  04-29 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an effective date earlier than June 27, 2000, 
for the award of service connection for post-traumatic stress 
disorder (PTSD), to include whether the assignment of the 
effective date was based upon clear and unmistakable error 
(CUE).


REPRESENTATION

Appellant represented by:	Joseph E. Soffey, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and fiancé




ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to May 
1969.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York, which denied the benefits sought on appeal.  In January 
2007, the veteran testified before the Board at a hearing 
held at the RO.  In September 2007, this matter was remanded 
by the Board for further development.


FINDINGS OF FACT

1.  In a June 1973 rating decision, the RO denied the 
veteran's claim for non service connected pension benefits 
for psychoneurosis.  The veteran did not appeal that decision 
and it became final.

2.  The veteran's application for service connection for PTSD 
was received by the RO on June 27, 2000.  Service connection 
for PTSD was granted by a February 2001 rating decision.

3.  There was no informal or formal claim for service 
connection for PTSD or any other psychiatric disorder 
following the veteran's separation from service prior to the 
June 27, 2000, claim for service connection for PTSD.

4.  The June 1973 rating decision was consistent with the 
evidence then of record and consistent with the law and 
regulations in effect at that time.


CONCLUSION OF LAW

The June 1973 rating decision, which denied non-service 
connected pension benefits for psychoneurosis, is not clearly 
and unmistakably erroneous, and is final.  38 U.S.C.A. 
§ 5109A (West 2002 & Supp. 2007); 38 C.F.R. § 3.105(a) 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  For claims pending before VA on or 
after May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  See 73 Fed. Reg. 23353 (Apr. 30, 
2008).

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Further, the notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).
Notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 
881 (2007).

In September 2007, after the initial adjudication of the 
claim, the veteran was notified of the evidence not of record 
that was necessary to substantiate the claim.  He was told 
that he needed to provide the names of persons, agency, or 
company who had additional records to help decide his claim.  
He was informed that VA would attempt to obtain review his 
claim and determine what additional information was needed to 
process his claim, schedule a VA examination if appropriate, 
obtain VA medical records, obtain service records, and obtain 
private treatment reports as indicated.

The veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for an earlier 
effective date in September 2007.  It is therefore inherent 
in the claim that the veteran had actual knowledge of the 
rating element of his increased rating claim.

Therefore, the Board finds that adequate notice was provided 
to the appellant prior to the transfer and certification of 
the veteran's case to the Board and complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

Next, the statutes and regulations require that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  VA's duty to 
assist includes (1) obtaining records not in the custody of a 
federal department or agency; (2) obtaining records in the 
custody of a federal department or agency; (3) obtaining 
service medical records or other records relevant to active 
duty and VA or VA-authorized medical records; and, (4) 
providing medical examinations or obtaining medical opinions 
if necessary to decide the claim.  38 C.F.R. § 3.159(c).

VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or 
recurrent symptoms of a disability, (2) an in-service event, 
injury, or disease, (3) current disability may be associated 
with the in-service event, and (4) there is insufficient 
evidence to make a decision on the claim. McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, the veteran's service medical records and all 
identified and authorized post-service medical records 
relevant to the issues on appeal have been requested or 
obtained.  As the veteran's claim is one for an earlier 
effective date as opposed to a claim for disability 
compensation, the Board finds that VA is not obligated to 
provide an examination in this case.  38 C.F.R. 
§ 3.159(c)(4).  There is no allegation from the veteran that 
he has any evidence in his possession that is needed for a 
full and fair adjudication of this claim.  In April 2008, the 
veteran indicated that he had no additional evidence to 
submit in support of his claim.  Therefore, the available 
records and medical evidence have been obtained in order to 
make an adequate determination as to this claim.

In sum, the Board finds the duty to assist and duty to notify 
provisions have been fulfilled and no further action is 
necessary under those provisions.

With respect to the veteran's assertion of CUE, the Board 
finds that the notice provisions discussed do not apply to a 
claim based on a previous decision having been the result of 
clear and unmistakable error.  An attempt to obtain benefits 
based on an allegation of clear and unmistakable error is 
fundamentally different from any other kind of action in the 
VA adjudicative process.  Livesay v. Principi, 15 Vet. 
App. 165 (2001).  Therefore, an allegation of clear and 
unmistakable error does not represent a claim, but a 
collateral attack on a final decision.

Earlier Effective Dates

The effective date for the grant of service connection based 
on an original claim, a claim reopened after final 
disallowance, or a claim for increase is either the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service.  Otherwise it will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(b)(1) (West 2002 
& Supp. 2007); 38 C.F.R. § 3.400(b) (2007).

A claim is a formal or informal communication, in writing, 
requesting a determination of entitlement or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) 
(2007).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his duly authorized representative, a Member 
of Congress, or some person acting as next friend of a 
claimant who is not sui juris, may be considered an informal 
claim.  Such an informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year 
after the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155 (2007); Norris v. West, 12 Vet. 
App. 413 (1999).

Clear and Unmistakable Error (CUE)

An RO decision that has become final generally may not be 
reversed or amended in the absence of CUE.  38 U.S.C.A. 
§ 5108, 5109A, 7105(c); 38 C.F.R. § 3.105a.  A finally 
adjudicated claim is an application which has been allowed or 
disallowed by the agency of original jurisdiction, the action 
having become final by the expiration of one year after the 
date of notice of an award or disallowance, or by denial on 
appellate review, whichever is the earlier.  38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.160(d), 
20.302, 20.1103 (2007).  Where CUE is found in a prior rating 
decision, the prior decision will be reversed or revised.  
For the purpose of authorizing benefits, the rating or other 
adjudicative decisions which constitutes a reversal or 
revision of the prior decision on the grounds of CUE has the 
same effect as if the decision had been made on the date of 
the prior decision.  38 C.F.R. § 3.105(a) (2007).

There is a three-prong test for determining whether a prior 
determination involves CUE:  (1) either the correct facts, as 
they were known at the time, were not before the adjudicator 
(i.e., there must be more than a simple disagreement as to 
how the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; (2) the error must be undebatable and of the sort 
which, had it not been made, would manifestly have changed 
the outcome at the time it was made; and (3) a determination 
that there was clear and unmistakable error must be based 
upon the record and law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242 
(1994); Russell v. Principi, 3 Vet. App. 40 (1993).

CUE is a very specific and rare kind of error. It is the kind 
of error, of fact or law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Thus, even 
where the premise of error is accepted, if it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be clear and unmistakable.  
Fugo v. Brown, 6 Vet. App. 40 (1993).

The veteran asserts that his original claim, filed in April 
1973, which was adjudicated as a claim for non service 
connected pension benefits for psychoneurosis, should have 
also been adjudicated as a claim for service connection for 
psychoneurosis.  Therefore, he contends that the June 1973 
rating decision which denied him non service connected 
pension benefits for psychoneurosis constituted CUE.  First, 
he contends that the RO did not consider all of the his VA 
medical records, to include those dated from March 1973 to 
April 1973, for his claim for service connection for 
psychoneurosis at the time of the June 1973 rating decision.  
He alleges that had the RO considered all of his VA medical 
records, it would have adjudicated the April 1973 claim as a 
claim for both non service connected pension benefits, in 
addition to one for service connection.  Second, he contends 
that the February 2001 rating decision that assigned an 
effective date of June 27, 2000, for PTSD constituted CUE in 
not assigning an earlier effective date.  Here, the veteran's 
argument is essentially that VA's failure to obtain all of 
his medical records at the time of the June 1973 rating 
decision amounted to a breach of the duty to assist, and 
consequently amounted to CUE in the June 1973 and February 
2001 rating decisions.

Generally, VA medical records are constructively of record at 
the time of an adjudication, and the failure of the RO or the 
Board to consider any such pertinent records might constitute 
CUE, even though such evidence was not actually in the record 
assembled for appellate review.  Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  However, this constructive receipt 
requirement does not apply to RO decisions entered prior to 
July 21, 1992.  Damrel v. Brown, 6 Vet. App. 242 (1994); 
VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995); Lynch v. Gober, 
11 Vet. App. 22 (1997).  Thus, to the extent that the veteran 
contends that the RO failed to obtain a complete copy of his 
VA medical records at the time of the June 1973 rating 
decision, that argument based on constructive receipt of 
records prior to July 21, 1992 cannot be sustained.  The 
veteran argues that those medical records show that he 
experienced symptoms of PTSD sometime in 1973 and that had 
those records been made available to the RO at the time of 
the June 1973 rating decision, his application would have 
been adjudicated as a claim for service connection for 
psychoneurosis.  However, while the VA medical records dated 
from March 1973 to April 1973 reflect reports of continuous 
battle dreams, and findings of chronic shell shock and severe 
depression, it is debatable that having those records would 
have manifestly changed the outcome of the June 1973 rating 
decision or the RO's decision to adjudicate the April 1973 
claim as one solely for non service connected pension 
benefits.  Where any change in outcome is uncertain or 
debatable, any error committed does not constitute clear and 
unmistakable error.

Finally, the veteran claims that the April 1973 claim was 
improperly adjudicated as one for non service connected 
pension benefits for psychoneurosis as opposed to a claim for 
both non-service connected pension benefits and service 
connection.  It is true that a claim for pension may be 
considered to be a claim for compensation as well.  38 C.F.R. 
§ 3.151(a).  However, the Court has held that where there was 
no previous claim for compensation benefits, and where there 
was no evidence in, or submitted with, the application which 
VA could construe as a claim for disability compensation 
benefits, VA was not obligated to consider the appellant's 
claim for pension as one seeking disability compensation 
benefits as well.  Stewart v. Brown, 10 Vet. App. 15 (1997).

The veteran's application for non service connected pension 
benefits received in April 1973 does not formally or 
informally state a claim for service connection for 
psychoneurosis or any other psychiatric disability.  As an 
initial matter, the Board notes that VA Form 21-526, 
Veteran's Application for Compensation or Pension dated in 
April 1973 lists the "nature of sickness, disease or 
injuries for which this claim is made..." as "Combat 
Nerves."  A January 2004 investigation revealed that the 
word "combat" had been added to the April 1973 claim form 
after 1979 by an unidentified person, so at that time the RO 
had before it a claim for non service connected benefits for 
"nerves."  Therefore, at the time of the June 1973 rating 
decision, the form read only "Nerves."

The April 1973 application contains instruction that informed 
the veteran as follows:  "NOTE:  Items 26, 27, and 28 need 
NOT be completed unless you are now claiming compensation for 
a disability incurred in service."  Review of the 
application shows that these items were left blank.  
Furthermore, the form contains additional instructions that 
state:  "NOTE:  Items 34A through 38C should be completed 
only if you are applying for nonservice-connected pension.."  
The veteran did complete those items on the application.  
Therefore, the Board finds that it was reasonable for the 
adjudicator to find that the veteran was applying only for 
nonservice-connected pension and not for service-connected 
compensation because the veteran completed those sections 
pertaining to pension and did not complete those sections 
pertaining to compensation.

At that time, the veteran did not submit any medical evidence 
in connection with his application or indicate that he was 
seeking service connection for any psychiatric disorder.  Not 
even the most liberal reading of the veteran's application 
can be interpreted as a service-connection claim.  His 
service medical records are void of findings, complaints, 
symptoms, or diagnoses of any psychiatric disorder.  VA 
hospital summaries show that he was admitted for treatment of 
depression and suicide attempts from March 1973 to April 1973 
and again in May 1973.  VA hospital records dated in May 1973 
reflect additional psychiatric treatment.  In May 1973, his 
condition was diagnosed as psychoneurosis/chronic alcoholism.  
By a June 1973 rating decision, the RO denied "PT, NSC" for 
psychoneurosis with depressive features and chronic 
alcoholism.  That decision was consistent with the evidence 
then of record and law and regulations in effect at that 
time.  The June 1973 rating decision made no determination as 
to any claim for service connection for a psychiatric 
disorder because the veteran had made no such claim, either 
informal or formal, at the time of the rating decision.  This 
decision was consistent with the evidence then of record and 
the laws and regulations in effect at that time.  Thus, the 
Board finds that CUE is not found on that basis.  While the 
veteran argues that he did not appeal the June 1973 rating 
decision because he was told that the VA medical records 
(upon which his service connection claim was based) could not 
be located, the fact remains that the veteran did not appeal 
the June 1973 rating decision and it became final.

In that same vain, the Board also notes that the veteran 
argues that a VA employee completed the application on his 
behalf and that given his psychiatric condition, he was 
unable to read and review the application.  Even assuming 
that allegation to be true, in June 1973 the veteran received 
correspondence from VA which stated that "you are not 
eligible for pension benefits."  At no time did the veteran 
inform VA that he intended for his April 1973 application to 
also be considered as a claim for service connection.

The veteran filed an informal claim for service connection 
for PTSD on June 27, 2000, the date the claim was received by 
the RO.  With his claim, he submitted an undated private 
medical report which reflected a diagnosis of PTSD.  The RO 
reviewed that record and granted service connection for PTSD 
by a February 2001 rating decision, with a rating of 50 
percent effective June 27, 2000.  In March 2001, the veteran 
filed a notice of disagreement to the February 2001 rating 
decision requesting an increased rating.  A March 2001 rating 
decision granted an increased rating of 100 percent effective 
June 27, 2000.  A review of the claims file shows that there 
was no informal or formal claim for service connection for 
PTSD or any other psychiatric disorder following the 
veteran's separation from service prior to the June 27, 2000, 
claim for service connection for PTSD.  The veteran did not 
appeal the assignment of the effective date and both 
decisions became final.  Both decisions were consistent with 
the evidence of record and the laws and regulations at that 
time.  Thus, the Board finds that CUE is not found on that 
basis.

Having determined that the June 1973 and February 2001 rating 
decisions are final and do not contain CUE, the next relevant 
question is whether June 27, 2000, the effective date of 
service connection for PTSD, is appropriate.  The veteran 
filed his application for service connection for PTSD in June 
2000, over thirty-one years after his separation from active 
service in May 1969.  Where a claim has been filed more than 
one year after the date of separation from service, the 
effective date of service connection is the date of the 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b).  Here, the veteran 
submitted an undated medical statement from his psychologist 
which reflected a diagnosis of PTSD that was received by the 
RO on June 27, 2000.  In this case, the date of the receipt 
of his claim and the date entitlement arose is that same, 
June 27, 2000.  Therefore, the Board finds that date is the 
appropriate effective date.

The Board has considered the veteran's contention that VA 
medical records dated from March 1973 to May 1973 reflect 
symptoms of PTSD and therefore warrant an effective date 
earlier than June 27, 2000.  However, while that may be the 
case, a diagnosis of PTSD was not added to the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-III) until 1980 
or the VA Schedule for Rating Disabilities (Diagnostic Code 
9411) until April 11, 1980.  In addition, while the veteran's 
PTSD may have existed for several years, a claim must be 
filed in order for any type of benefit to be paid.  Jones v. 
West, 136 F.3d 1296 (Fed. Cir. 1998).

In this case, the only cognizable date that could serve as a 
basis for the award of service connection is the date of 
receipt of the veteran's claim on June 27, 2000.  There is no 
legal entitlement to an earlier effective date.

As the preponderance of the evidence is against the claim for 
an earlier effective date of service connection for PTSD, 
based upon CUE, the "benefit-of-the-doubt" rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

An effective date earlier than June 27, 2000, for the award 
of service connection for post-traumatic stress disorder 
(PTSD), and the effective date was not based upon clear and 
unmistakable error (CUE), is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


